 

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case F ' l E _

 

UNITED STATES DISTRICT CoURT

 

UCT 2 3 2018
SOUTHERN DISTRICT OF CALIFORN] A
CLERK . .
UNITED srArEs oF AMERICA JUDGMENT IN MP¢EENK¢§ §A°L‘,°FU§L,A
V (For Offenses Committ §Un or After November 1, ] UTY

 

 

Ernesto DURAN-TOVAR

Case Number: 18CR41 l4-BAM

REBECCA C. FISH, FD

Defendant’s Attorney

REGISTRATION NO. 78285298

The Defendant:
}X{ pleaded guilty to count(s) l OF THE SUPERSEDING INFORMATION

|:| was found guilty on count(s)

 

after a nlea of not cuiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense
18 USC 3 Accessory After the Fact (Misdemeanor) To Improper Entry
by an Alien

The defendant is sentenced is provided on page 2 of this judgment

l:] The defendant has been found not guilty on count(s)

Count

Numbegs[
1

 

>14 Count(s) UNDERLY]NG INFORMATION are Dismissed without prejudice on the motion of the United States.

 

Assessment : REMITTED

No fine |:| Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any

material change in the defendant’s economic circumstances

October 23, 10 1 8 ,
Date of lmp itio Sente

 

1 /
HoN. ,BARBARA A`, MCALMFFE
TE JUDGE

UNITED STATES MAGIST

18CR41 l4-BAM

 

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Ernesto DURAN-TOVAR Judgment - Page 2 of 2
CASE NUMBER: lSCR41 l4-BAM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Burean of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

lj|:l

E The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
E at A.M. on

 

 

 

|j as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

|:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l 8CR41 14-BAM

